DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 12/3/2021 is acknowledged.  The species election requirement has been withdrawn and all SEQ ID NO:s are examined herein. 

	Claims 1-8 are examined on the merits.
Objections
Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  The specification is objected to because the descriptions for drawings 2-7 do not contain a specific SEQ ID NO: for the disclosed sequences.   
Applicants must comply with sequence rules in order to be considered a complete response to this Office Action.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/28/2018 and 8/15/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 7 and 8 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. Korean Patent Application 1020150116166-machine translation provided (published on 2/18/2016) and Stepien et al. (PLoS ONE, 2015, pages 1-25).
	The invention is drawn to a A method of determining a mutation in viral hemorrhagic
septicemia virus (VHSV) non-viron (NV) gene by use of PNA probe(s) having attached thereto a reporter and a quencher, the method comprising the steps of:
(a) hybridizing each PNA probe to a sample by mixing (i) a sample containing either viral hemorrhagic septicemia virus (VHSV) or a target nucleic acid comprising a mutation site of the viral hemorrhagic septicemia virus (VHSV) non-viron (NV) gene, and (ii) a PNA probe that 
(b) obtaining melting temperatures of the hybridization products while changing the temperature of the hybridization products;
(c) sectionalizing each melting temperatures of the hybridization products as temperature zones for each PNA probes and assigning a code to the temperature zone; and
(d) reacting a sample expected to have mutation under the same conditions as steps (a) to (b) to thereby obtain the melting temperature of the sample, and encoding the obtained melting temperature according to the assigned code of step (c), thereby determining the type of the mutation in viral hemorrhagic septicemia virus (VHSV) non-virion (NV) gene.
The code assigned to the melting temperature between a wild-type of the target nucleic acid and the PNA probe is different from a code assigned to the melting temperature between a mutant of the target nucleic acid and the PNA probe.
The reporter is one or more selected from the group consisting of FAM (6-carboxyfluorescein), Texas red, HEX (2 ', 4', 5 ', 7',-tetrachloro-6-carboxy-4, 7-dichlorofluorescein), and Cy5.
The quencher is one or more selected from the group consisting of TAMRA (6-carboxytetramethyl-rhodamine), BHQ1, BHQ2 and Dabcyl.
	
	Cho et al. teach the use of PNA probes for detecting nucleic acids belonging to the G protein of VHSV.  More specifically, the PNA probes can localize on mutated sequences and the melting temperature can be recorded in order to differentiate non-mutated versus mutated sequences of the G protein. [see pages 8 and 9 of the translation]   Cho et al. teach that a reporter 
	However, while Cho et al. teach that VHSV contains genes that encode the G protein and the non-virion (NV) protein, they do not teach focusing on VHSV NV (non-virion) nucleic acid sequences with the PNA probes taught.  

	Stepien et al. teach the nucleic acid sequencing and comparisons of the VHSV NV, G, P and M genes from many different isolates.  These genes were amplified and sequenced in order to compare genetic changes. [see Materials and Methods]  Stepien et al. reported that the NV gene possessed the most mutations that resulted in amino acid changes to the protein. [see discussion of Question 1, page 16]

	It would have been obvious to one of ordinary skill in the art to modify the method by Cho et al. in order to focus on the nucleic acid sequences specific for VHSV NV.  One would have been motivated to do so, given the suggestion by Cho et al. that the method be used screen for nucleic acid mutations in the G gene of VHSV.  There would have been a reasonable expectation of success, given the knowledge that both VHSV gene sequences for the NV and G proteins can be focused on for monitoring for changes in VHSV genomes and therefore proteins, as taught by Stepien et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648